DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes there is no serious burden on Examiner to examine all species, stating “fluid pressure differences between species is largely irrelevant in this regard” and the burden statement provided in the Requirement for Restriction is a “conclusory statement” that “does not satisfy the MPEP requirement set forth” in MPEP 803 and 808.  This is not found persuasive for the following reason.  Each of the stated species have unique structural requirements requiring a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The pressure differences between the species is very relevant, since the fluid pressure within each of the respective flow sections, defined by the respective species structural differences, will affect how the fluid flows.  For example, flow sections with 90° turns will slow down the fluid flow and create eddies in the corners.  The fluid flow rate affects the ability for heat exchange between the first and second fluids by affecting the ability of either fluid to transfer heat to/from each other via an intermediary.  Since the structure in each of the species affects how the heat is exchanged within each respective fluid flow section, the structure must be considered when searching and examining the claims.  These considerations establish a serious burden in line with the requirements of MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 & 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.

Claim Objections
Claims 1-3, 5 & 7-20 are objected to because of the following informalities:
Claim 1, Lines 9-10, the limitation “the first fluid flow section extending in a downstream direction radially with respect to the axis of rotation” should read --the first fluid flow section extending in a radial downstream direction of the first flow of the first fluid 
Claim 1, Lines 13-14, the limitation “the second flow section extending in a downstream direction radially with respect to the axis of rotation” should read --the second flow section extending in a radial downstream direction of the flow of the second fluid 
Claim 3, Line 2, the term “the second fluid flow section” should read --the second 
Claim 8, Line 2, the phrase “compress the second fluid flowing” should read --compress the second fluid 
Claim 16, Lines 10-11, the limitation “the first fluid flow section extending in a downstream direction radially with respect to the axis of rotation” should read --the first fluid flow section extending in a radial downstream direction of the first flow of the first fluid 
Claim 16, Lines 14-15, the limitation “the second flow section extending in a downstream direction radially with respect to the axis of rotation” should read --radial downstream direction of the flow of the second fluid 
Claim 17, Lines 14-15, the limitation “the first fluid flow section extending in a downstream direction radially with respect to the axis of rotation” should read --the first fluid flow section extending in a radial downstream direction of the first flow of the first fluid 
Claim 17, Lines 19-20, the limitation “the second flow section extending in a downstream direction radially with respect to the axis of rotation” should read --the second flow section extending in a radial downstream direction of the flow of the second fluid --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 14 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the limitation “the second flow section extends in the downstream direction through the second flow section radially and about the axis of rotation” is indefinite.  The limitation states the second flow section extends through the second flow section, or through itself.  It appears the limitation is attempting to define a direction of extension.  
As to Claim 14, the limitation “the second flow section extends in the downstream direction radially inward with respect to the axis of rotation” is indefinite.  It is not clear which “downstream direction” is being referred to in Claim 14, since two downstream directions were defined in Claim 1, Lines 9 & 14.  For the purpose of examination, the limitation will be interpreted as the downstream direction of the flow of the second fluid within the second flow section is radially inward with respect to the axis of rotation.
As to Claim 20, the limitation “the second flow section extends in the downstream direction radially inward with respect to the axis of rotation” is indefinite.  It is not clear which “downstream direction” is being referred to in Claim 14, since two downstream directions were defined in Claim 1, Lines 9 & 14.  For the purpose of examination, the limitation will be interpreted as the downstream direction of the flow of the second fluid within the second flow section is radially inward with respect to the axis of rotation



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 & 15-18 are rejected under 35 U.S.C. 102 as being unpatentable over Sakota (U.S. PGPub 2020/0256344).
As to Claim 1, Sakota teaches a compressor device (1) comprising: a housing (22/32/7/72); a rotating group (51/421/31) with a compressor wheel (31); a bearing (8; Paragraph 0024) that supports rotation (Paragraph 0024) of the rotating group (51/421/31) within (as shown in Figure 2) the housing (22/32/7/72) about an axis of rotation (Paragraph 0027); a motor (5) that drives rotation (via 52; Paragraph 0027) of the rotating group (51/421/31) about the axis of rotation (Paragraph 0027); a motor cooling system (10/10a/10c) that provides a first flow (via 10) of a first fluid (cooling liquid; Paragraph 0028) through (as shown in Figure 2) the housing (22/32/7/72) for cooling (via 10a; Paragraph 0047) the motor (5), the motor cooling system (10/10a/10c) including a first fluid flow section (73) at a first axial position (see Figure 2 below), the first fluid flow section (73) extending in a downstream direction (radially toward the axis of rotation, as shown in Figure 2) radially with respect to (as shown in Figure 2) the axis of rotation (Paragraph 0027); a bearing cooling system (11/12) that provides a second flow (via 11) of a second fluid (compressed air G; Paragraph 0028) through (as shown in Figure 2) the housing (22/32/7/72) for cooling (Paragraph 0029) the bearing (8), the bearing cooling system (11/12) including a second flow section (12) at a second axial position (see Figure 2 below) that is spaced apart axially (as shown in Figure 2) from the first axial position (see Figure 2 below), the second flow section (12) extending in a downstream direction (radially away from the axis of 

    PNG
    media_image1.png
    712
    762
    media_image1.png
    Greyscale

Sakota Figure 2, Modified by Examiner

As to Claim 8, Sakota teaches all the limitations of Claim 1, and continues to teach the housing (22/32/7/72) includes a compressor housing (32) with a volute passage (32c), the compressor wheel (31) configured to compress (Paragraph 0028) the second fluid (compressed air G; Paragraph 0028) flowing as (Paragraph 0026) the second fluid (compressed air G; Paragraph 0028) flows into the volute passage (32c); and wherein the bearing cooling system (11/12) includes an inlet (33b) in communication with (as shown in Figure 2) the volute passage (32c), the second flow section (12) being downstream (as shown in Figure 2; Paragraph 0032) of the inlet (33b).
As to Claim 15, Sakota teaches all the limitations of Claim 1, and continues to teach the bearing (8) is an air bearing (Paragraph 0029 describes Element 8 as an air bearing).


As to Claim 16, Sakota teaches a method of manufacturing a compressor device (1) comprising: housing (as shown in Figure 2) a rotating group (51/421/31) of the compressor device (1) within a housing (22/32/7/72) of the compressor device (1), the rotating group (51/421/31) including a compressor wheel (31); housing (as shown in Figure 2) a motor (5) of the compressor device (1) in the housing (22/32/7/72), the motor (5) configured to drive rotation (via 52; Paragraph 0027) of the rotating group (51/421/31) about an axis of rotation (Paragraph 0027); supporting rotation (Paragraph 0024) of the rotating group (51/421/31) within the housing (22/32/7/72) about the axis of rotation (Paragraph 0027)with a bearing (8; Paragraph 0024) of the compressor device (1); providing a motor cooling system (10/10a/10c) that provides a first flow (via 10) of a first fluid (cooling liquid; Paragraph 0028) through (as shown in Figure 2) the housing (22/32/7/72) for cooling (via 10a; Paragraph 0047) the motor (5), the motor cooling system (10/10a/10c) including a first fluid flow section (73) at a first axial position (see Figure 2 in the Claim 1 rejection above), the first fluid flow section (73) extending in a downstream direction (radially toward the axis of rotation, as shown in Figure 2) radially with respect to (as shown in Figure 2) the axis of rotation (Paragraph 0027); providing a bearing cooling system 

As to Claim 17, Sakota teaches a compressor device (1) comprising: a housing (22/32/7/72) that includes a compressor housing (32), a motor housing (7), and an internal member (72), wherein the compressor housing (32) has an inlet (32a), a diffuser area (32d), and a volute passage (32c), and wherein the internal member (72) has a diffuser portion (the portion of 72 in contact with 33, as shown in Figure 2; where it can be considered a diffuser portion since it supports 33 and 33 defines the diffuser area 32d) proximate (as shown in Figure 2) the diffuser area (32d) and a thrust bearing portion (the portion of 72 in contact with 8, as shown in Figure 2; where it can be considered a thrust bearing portion since it axially supports 8); a rotating group (51/421/31) with a compressor wheel (31); a bearing (8; Paragraph 0024) that supports rotation (Paragraph 0024) of the rotating group (51/421/31) within (as shown in Figure 2) the housing (22/32/7/72) about an axis of rotation (Paragraph 0027); a motor (5) that drives rotation (via 52; Paragraph 0027) of the rotating group (51/421/31) about the axis of rotation (Paragraph 0027) such that the compressor wheel (31) compresses air (Paragraph 
As to Claim 18, Sakota teaches all the limitations of Claim 17, and continues to teach the first flow section (73) extends through (as shown in Figure 2) the internal member (72) of the housing (22/32/7/72), and wherein the second flow section (12) is defined by a face (since second flow section 12 extends from two faces, as shown in Figure 2, the inlet and outlet of the 

Allowable Subject Matter
Claims 2, 3, 5, 14 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 2, the prior art of record teaches all the limitations of Claim 1, but does not teach “the second flow section extends radially and about the axis of rotation in the downstream direction of the flow of the second fluid (see 112(b) rejection above for clarification)”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 2.  The closest art of record is Sakota.  However, Sakota describes a second flow section 12 which only extends radially on one side of the axis of rotation, as shown in Figure 2.  It would not be obvious to one of ordinary skill in the art to modify Sakota without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 2, is neither anticipated nor made obvious by the prior art of record.
Claims 3 & 5 depend on Claim 2, and would therefore also be found allowable.

As to Claims 14 & 20, the prior art of record teaches all the limitations of Claims 1 & 17, respectively, but does not teach “the downstream direction of the flow of the second fluid within the second flow section is radially inward with respect to the axis of rotation (see 112(b) rejection above for clarification)”.  Therefore, the prior art of record fails to disclose each of the limitations of Claims 14 & 20.  The closest art of record is Sakota.  However, Sakota describes a second flow section 12 which only extends radially outward with respect to the axis or rotation, as shown in Figure 2.  However, as described in Sakota Paragraph 0032, the second fluid flow direction is from the diffuser flow passage 32d, through diffuser plate 33 via gas bleed port 33b, 

	
Claims 7, 9-13 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 7, the prior art of record teaches all the limitations of Claim 1, but does not teach “the second flow section extends from one side of the axis of rotation to an opposite side of the axis of rotation”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 7.  The closest art of record is Sakota.  However, Sakota describes a second flow section 12 which only extends radially on one side of the axis of rotation, as shown in Figure 2.  It would not be obvious to one of ordinary skill in the art to modify Sakota without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 7, is neither anticipated nor made obvious by the prior art of record.
As to Claim 9, the prior art of record teaches all the limitations of Claims 1 & 8, but does not teach “the bearing cooling system includes an outlet that returns the second fluid to the compressor inlet upstream of the compressor wheel”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 9.  The closest art of record is Sakota.  However, Sakota Paragraph 0029 describes the second fluid being sent to the turbine 2.  Sakota Figure 1 shows the second fluid (white arrows) exiting the turbine 2, via outlet 22a, without returning to compressor 3.  It would not be obvious to one of ordinary skill in the art to modify Sakota without significant structural modification, without modifying the original intent of the Sakota 
As to Claim 10, the prior art of record teaches all the limitations of Claim 1, but does not teach “a unitary housing member with a diffuser portion for compression of the second fluid”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 10.  The closest art of record is Sakota.  Sakota describes the unitary housing member 72 in contact with a diffuser plate 33.  The portion of 72 in contact with diffuser plate 33 could be considered a diffuser portion, since it contacts the diffuser plate.  However, it is the diffuser plate which compresses the second fluid, not the diffuser portion of the unitary housing member 72.  It would not be obvious to one of ordinary skill in the art to modify Sakota without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 10, is neither anticipated nor made obvious by the prior art of record.
Claims 11-13 depend on Claim 10, and would therefore also be found allowable.

As to Claim 19, the prior art of record teaches all the limitations of Claims 17 & 18, but does not teach “the motor cooling system has a third fluid flow section within the motor housing” in combination with “the second flow section is disposed axially between the first flow section and the third flow section”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 19.  The closest art of record is Sakota.  Sakota describes first 73 and second 12 flow sections.  A third flow section could be considered at the inlet of heat exchanger 9.  However, this would place the third flow section outside of the motor housing, not in the motor housing as defined in the limitation.  Element 75 could also be consider the third flow section, but this would place the order of flow sections as third, first, then second; whereas the limitation require the order to be third, second, then first.  It would not be obvious to one of ordinary skill in the art to modify Sakota without significant structural modification and without 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Radermacher (2011/0150637) describes a compressor with heat exchange between two fluids.  Fujita (2021/0215171) describes a compressor using compressed fluid from the volute to cool the bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746